Case 1:19-cv-01532-LDH-VMS Document 20 Filed 10/03/19 Page 1 of 2 PageID #: 58



                                      505 Northern Boulevard, Suite 311, Great Neck, NY 11021
                                                                              tel. 516.303.0552
Sheehan & Associates, P.C.                                                    fax 516.234.7800
                                                                 spencer@spencersheehan.com

                                                            October 3, 2019
District Judge LaShann DeArcy Hall
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201                 Re:       1:19-cv-01532-LDH-VMS
                                             Jones v. Welch Foods Inc., A Cooperative et al

Dear District Judge Hall:

       This office represents the plaintiff. At the initial conference held before your Honor on
September 23, 2019, the Court prudently decided to trim certain claims from plaintiff’s complaint.
The Court further instructed plaintiff to advise it within seven (7) days whether it would be
dismissing the express warranty claims prior to defendant’s motion to dismiss.

         The reasons this letter is provided now instead of by this past Monday is because (1)
plaintiff received an ECF notification indicating the action was terminated on Friday, September
27, 2019, (2) plaintiff informed court personnel of this notification and the issue was resolved
earlier this week and (3) the holidays which took place earlier this week.

       Plaintiff has decided to not dismiss the express warranty claims prior to defendant’s motion
to dismiss. Thank you for your courtesies.

                                                            Respectfully submitted,
                                                            /s/ Spencer Sheehan
                                                            Spencer Sheehan




                                                1
Case 1:19-cv-01532-LDH-VMS Document 20 Filed 10/03/19 Page 2 of 2 PageID #: 59




                                     Certificate of Service

I certify that on October 3, 2019, I served the foregoing by the method below to the persons or
entities indicated, at their last known address of record (blank where not applicable).

                                         CM/ECF               First-Class Mail      Email
 Defendants’ Counsel                         ☒                      ☐                ☐


                                                              /s/ Spencer Sheehan
                                                              Spencer Sheehan
